Citation Nr: 1502021	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to April 15, 2013, and in excess of 60 percent from April 15, 2013, forward, for service-connected residuals of right knee replacement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which confirmed and continued the 30 percent disability rating assigned for the Veteran's service-connected residuals of right knee replacement.  

During the pendency of the appeal, in a January 2014 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected residuals of right knee replacement from 30 percent disabling to 60 percent disability, effective April 15, 2013.  Notably, however, insofar as this does not represent a full grant of the benefits sought on appeal, the claim for entitlement to an increased rating remains pending, and the issue on appeal is as characterized on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As an initial matter, the Board notes that the January 2014 rating decision also granted a separate rating for a painful scar of the right knee as a residual of the Veteran's right knee replacement, assigning a disability rating of 10 percent, effective April 15, 2013.  Although the Veteran did not appeal the January 2014 rating decision with respect to the propriety of the rating assigned for his scar of the right knee, such issue is part and parcel of his claim of entitlement to an increased rating for residuals of right knee replacement.  

Additionally, the Board notes that, in its October 2009 rating decision, the RO also denied entitlement to service connection for bilateral hearing loss.  Thereafter, in November 2009, the Veteran submitted a Notice of Disagreement as to this determination, and in February 2010, the RO issued a Statement of the Case as to this issue.  The Veteran then perfected his appeal as to this issue by submitting a timely VA Form 9 in March 2010.  Significantly, however, during the pendency of the appeal, in a June 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial rating of 20 percent, effective August 4, 2009.  Accordingly, the Board considers his claim for service connection for bilateral hearing loss to be fully resolved, and therefore, outside the scope of this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2014).

Although the Veteran initially requested a Board hearing with a Veterans Law Judge, he subsequently withdrew this request in August 2014.  The Veteran's hearing request is, therefore, considered withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that, prior to April 15, 2013, the Veteran's service-connected residuals of right knee replacement were not productive of intermediate degrees of residual disability or limitation of motion of the knee, to include limitation of extension to 30 degrees or more, ankylosis, or nonunion of the tibia or fibula; chronic residuals consisting of severe painful motion or weakness in the affected extremity; recurrent subluxation or instability; or scarring that was unstable or painful, deep and nonlinear with an area exceeding 6 square inches, or superficial with an area of 144 square inches or more.  
 
2.  Since April 15, 2013, the Veteran's chronic residuals of right knee replacement consist of severe painful motion and weakness, moderately severe instability, and a painful scar.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2013, the criteria for a rating in excess of 30 percent for residuals of right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5261, 5262; 4.118, DCs 7801, 7802, 7804 (2014).

2.  Since April 15, 2013, the criteria for a rating in excess of 60 percent for residuals of right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.25; 4.68; 4.71a, DCs 5055, 5162, 5163, 5164, 5256, 5257, 5261, 5262; 4.118, DCs 7801, 7802, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Proper notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (clarifying that the issuance of a Statement of the Case could constitute a readjudication of the Veteran's claim).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2009, which was sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, in a subsequent April 2013 letter, which was issued before the Veteran's claim was readjudicated in a May 2014 Supplemental Statement of the Case, the Veteran was again advised of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2013 letter again advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, as well as his post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Board notes that VA is obliged to provide a VA medical examination and/or obtain a medical opinion based upon a review of the evidence of record if it is determined that such examination/opinion is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was afforded VA examinations in September 2009, July 2011, and May 2013 assessing the current nature, extent, and severity of his service-connected residuals of a right knee replacement.  In this regard, the Board finds that the examination reports include an interview with the Veteran, a review of the record, complete examinations addressing the relevant rating criteria, and an explanation for all opinions provided.  Moreover, neither the Veteran nor his representative have alleged that this disability has worsened since his most recent May 2013 VA examination, nor have they contended that any of the examination reports of record are otherwise inadequate to decide his increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims and no further examination is necessary.

The Board notes that additional records were associated with the Veteran's claims file after the Veteran's residuals of right knee replacement claim was last adjudicated by the AOJ in a May 2014 Supplemental Statement of the Case.  Specifically, in September 2014, additional VA treatment records were associated with the claims file, including additional copies of records dated from June 2005 to April 2014, additional copies of his VA examination reports, and medicine management records dated from July 2014 to September 2014.  The Board also notes that, to date, the Veteran has not waived AOJ consideration of this evidence.  Significantly, however, insofar as these records are either duplicative of other records already of record, or are not pertinent to the right knee issue decided herein, remand to the RO for issuance of a Supplemental Statement of the Case is not necessary and the Board finds no prejudice to the Veteran in proceeding to the merits of this claim.  See 38 C.F.R. § 20.1304(c).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating

This appeal stems from the Veteran's claim for an increased rating for his service-connected residuals of right knee replacement.  Service connection for a right knee condition was initially granted in a May 1946 rating decision in which the RO assigned a 10 percent rating, effective April 16, 1946.  Thereafter, in a November 2003 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected right knee disability to 30 percent, effective September 4, 2003.  The Veteran submitted his current claim for an increased rating for his service-connected residuals of right knee replacement on August 4, 2009.  In the October 2009 rating decision on appeal, the RO continued the 30 percent disability rating assigned for the Veteran's residuals of right knee replacement.  As noted above, in a subsequent January 2014 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected residuals of right knee replacement from 30 percent disabling to 60 percent disabling, effective April 15, 2013, and granted a separate 10 percent evaluation for a painful scar of the right knee as a residual of the Veteran's right knee replacement, effective April 15, 2013.  The Veteran contends that a higher evaluation is warranted for his residuals of right knee replacement for the duration of the period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding (i.e., the evaluation of the "same disability" or the "same manifestation" of a disability under different DCs) is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected residuals of right knee replacement are currently evaluated under 38 C.F.R. § 4.71a, DC 5055.  Pursuant to DC 5055, a 100 percent rating is assigned for the one year period following implantation of knee prosthesis for service-connected knee disability.  Thereafter, a minimum 30 percent rating is assigned for residuals of implantation of knee prosthesis, and a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia or fibula).  See 38 C.F.R. § 4.71a, DC 5055.  In this regard, DC 5256 provides a 30 percent rating for favorable angle ankylosis in full extension or in slight flexion between 0 and 10 degrees; a 40 percent rating for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating for ankylosis in flexion between 20 and 45 degrees; and a 60 percent rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, DC 5256.  The Board notes that, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Additionally, DC 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Finally, DC 5262 provides for a 30 percent rating for malunion with marked knee or ankle disability, and a 40 percent rating for nonunion of the tibia or fibula with loose motion requiring a knee brace.  See 38 C.F.R. § 4.71a, DC 5262.  

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71a, Plate II. 

The Board acknowledges that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.  

Under 38 C.F.R. § 4.71a, DC 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, DC 5257.  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As noted above, the Veteran has also been assigned a separate 10 percent evaluation for a painful scar of the right knee as a residual of his right knee replacement, effective April 15, 2013.  Scars (including surgical scars) not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, DCs 7801 (scars not of the head, face, or neck that are deep and nonlinear), 7802 (scars not of the head, face, or neck that are superficial and nonlinear), and/or 7804 (unstable or painful scars).  In this regard, 38 C.F.R. § 4.118, DC 7801, provides for a 10 percent rating for scars not of the head, face, or neck that are deep and nonlinear with an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating for such scars with an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating for such scars with an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for such scars with an area or areas exceeding 144 square inches (929 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1) (2014).  Additionally, 38 C.F.R. § 4.118, DC 7802, provides for a 10 percent rating for scars not of the head, face, or neck that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1).  Further, 38 C.F.R. § 4.118, DC 7804, provides for a 10 percent disability rating for one or two scars that are unstable or painful, a 20 percent disability rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804, Note (2).

Finally, in evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall residuals of right knee replacement must not exceed a 60 percent evaluation for amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action, all of which warrant a 60 percent rating.  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162, 5163, 5164.  


Rating Prior to April 15, 2013

Based on a thorough review of all of the pertinent evidence of record, including the Veteran's VA and private treatment records, as well as VA examination reports dated in September 2009 and July 2011, the Board finds that a rating in excess of 30 percent is not warranted prior to April 15, 2013.  

In considering whether an increased rating is warranted for this period under 38 C.F.R. § 4.71a, DC 5055, the Board highlights that, even when considering functional loss due to factors such as pain, as is required under 38 C.F.R. §§ 4.40 and 4.45, the evidence of record fails to support a higher rating for intermediate degrees of residual weakness, pain, or limitation of motion of the knee under 38 C.F.R. § 4.71a, DCs 5261 (limitation of leg extension), 5256 (knee ankylosis), or 5262 (impairment of the tibia and fibula).  In this regard, the evidence of record fails to show that, prior to April 15, 2013, the Veteran's service-connected residuals of right knee replacement were productive of intermediate degrees of residual weakness, pain, or limitation of motion of the knee, to include limitation of extension to 30 degrees or more, ankylosis, or nonunion of the tibia or fibula.  

With regard to limitation of leg extension, on examination in September 2009, the examiner noted that the Veteran's range of motion and function of the right knee were limited by pain, but not by fatigue, weakness, or lack of endurance following repetitive testing.  In this regard, the examiner stated that pain had a major functional impact on the joint, noting that there was evidence of painful motion and guarding movement, but no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  Although the September 2009 VA examiner noted that the Veteran's right knee was limited by pain, he reported that, even considering such pain, the Veteran had range of motion from 0 to 105 degrees, with no endpoint pain.  Additionally, during private treatment with Dr. R.A.B. in February 2010, the Veteran was found to have full range of motion of the right knee from 0 degrees on extension to 120 degrees on flexion with no pain on motion.  Further, during subsequent treatment with Dr. R.A.B. in April 2010, the Veteran was found to have range of motion of the right knee from 0 to 95 degrees.  Moreover, at his July 2011 VA examination, the Veteran's right knee extension was noted to be normal.  In this regard, the examiner reported that the Veteran had range of motion from 0 to 98 degrees.  The July 2011 VA examination report also reflects that, although the Veteran had objective evidence of pain following repetitive motion, with flexion additionally limited to 95 degrees following three repetitions of range of motion, the Veteran still had extension to 0 degrees following three repetitions of range of motion.  Finally, at the time of his July 2011 VA examination, the Veteran reported experiencing flare-ups approximately every one to two months that lasted for several hours during which he could not get in and out of cars, maneuver stairs, carry anything, or bend his knee; however, he did not report any additional limitation of extension during such flare-ups.  

On this record, even considering pain on repetitive use and during flare ups, the Veteran's right knee range of motion findings have not revealed a degree of limited extension that would be compensable under 38 C.F.R. § 4.71a, DC 5261 (i.e., extension limited to 10 degrees or more), much less limitation of extension to 30 degrees or more, as is required for a rating in excess of 30 percent.  Therefore, the Veteran is not entitled to a rating in excess of 30 percent based on limitation of extension of the right knee.  

With regard to knee ankylosis, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee throughout the appeal period.  Moreover, at the time of his July 2011 VA examination, the examiner specifically noted that there was no ankylosis of the right knee.  As such, there is no basis for a rating in excess of 30 percent under 38 C.F.R. § 4.71a, DC 5256.  

Furthermore, with regard to impairment of the tibia or fibula, the Veteran does not contend, nor does the evidence show that he has nonunion of the tibia or fibula, as is required for a rating in excess of 30 percent pursuant to 38 C.F.R. § 4.71a, DC 5262.  As such, there is no basis for a rating in excess of 30 percent under this DC.  

For the sake of argument, in light of the Veteran's reports of additional limitation of flexion of the right knee, particularly during flare-ups, the Board has also considered whether a higher rating is available under 38 C.F.R. § 4.71a, DC 5260, which evaluates limitation of flexion.  Significantly, however, the maximum schedular evaluation available under this DC is 30 percent, and as such, a rating in excess of 30 percent is also not available under this DC. 

Turning to the criteria for a 60 percent evaluation under 38 C.F.R. § 4.71a, DC 5055, the Board acknowledges that there is evidence of record of right knee pain and weakness.  Specifically, during private treatment in January 2008, the Veteran reported constant, severe pain.  Additionally, during VA treatment in October 2009, the Veteran reported waking up frequently with sharp right knee pain, and indicated that such pain was worse going up and down stairs.  He also indicated that wearing a Neoprene brace for support did not relieve such knee pain.  Thereafter, at his September 2009 VA examination, the Veteran reported having right knee pain that was a 6 to 9 out of 10 every day, with pain lasting 10 to 15 minutes.  Further, during VA treatment in January 2010, the Veteran reported having right knee pain; during private treatment in February 2010, the Veteran reported intermittent and severe pain, stiffness, and weakness; and during VA treatment in October 2010, the Veteran reported having right knee pain that was worse on some days than others.  Moreover, at the time of the Veteran's July 2011 VA examination, the examiner noted the Veteran's reports that his right knee symptoms included pain, weakness, and incoordination, and on examination, the Veteran had right knee crepitus, edema, guarding of movement, and moderate weakness.  Finally, at the Veteran's July 2011 VA examination, the examiner reported that the impact of the Veteran's right knee disability on his occupational activities was decreased mobility, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  

Significantly, however, although the Board finds that the Veteran has right knee pain and weakness, the Board finds that, prior to April 15, 2013, these symptoms did not rise to the level of severe painful motion or weakness, as is required for a 60 percent rating under 38 C.F.R. § 4.71a, DC 5055.  In making this determination, the Board highlights that although the September 2009 VA examiner reported that the Veteran's range of motion and function of the right knee were both limited by pain, on examination there was no evidence of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement, and the Veteran was found to have no limitations standing and/or walking.  Additionally, the examiner found that the Veteran was able to perform all activities of daily living, including all physical and recreational activities, such as walking long distances (with frequent rest periods) and swimming.  Further, at this examination, the Veteran reported that he had not experienced any flare-ups within the past 12 months.  Additionally, as noted above, objective testing conducted at his September 2009 VA examination revealed that his right knee range of motion was from 0 to 105 degrees without endpoint pain.  Moreover, while the July 2011 VA examiner reported pain on range of motion testing and stated that the Veteran's right knee disability resulted in decreased mobility, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain, and noted that this disability had a severe impact on the Veteran's ability to play sports, he also reported that the Veteran's right knee disability had no impact on recreation, traveling, feeding, bathing, dressing, toileting, or grooming; had only a mild impact on exercise; and had a moderate impact on his ability to do chores, and shop.  Finally, the examiner reported that, even considering pain on repetitive motion, the Veteran had range of motion from 0 to 95 degrees.  

On this record, the Board finds that the 30 percent rating assigned for the Veteran's service-connected residuals of right knee replacement for the period prior to April 15, 2013, appropriately compensates him for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Here, there is no probative evidence to support a finding that, at any point during the appellate period prior to April 15, 2013, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling-to include on repeated use and during flare-ups-to support the assignment of a rating in excess of 30 percent under any applicable DCs predicated on limitation of motion.  In this regard, the Board highlights that pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Chronic severe painful motion or weakness has not been objectively demonstrated.  While the Veteran has reported pain and weakness, a higher rating cannot be based on medical speculation and certainly not lay speculation.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for assignment of a higher rating, which there is none here.  As such, the Board finds that a higher 60 percent rating is not warranted under 38 C.F.R. § 4.71a, DC 5055, prior to April 15, 2013. 

The Board has also considered the criteria for a 100 percent evaluation under 38 C.F.R. § 4.71a, DC 5055.  In this regard, the Board notes that the record reflects that the Veteran's most recent right knee replacement surgery was conducted on March 26, 2001.  See Dr. R.S.P.'s April 2003 treatment note.  As such, because there is no indication from the record that the Veteran has since undergone further surgery for the implantation of knee prosthesis for his service-connected right knee disability, a higher 100 percent rating is not available under this DC.  

In making these determinations, the Board notes that the Veteran is competent to report his symptoms and is credible to the extent that he sincerely believes that the severity of his right knee disability is reflective of a higher degree of compensation.  In this regard, the Board notes the Veteran's subjective complaints of severe pain in January 2008, increased pain during his examinations in September 2009 and July 2011, and intermittent severe pain and weakness during treatment in February 2010.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The examination findings show that the 30 percent rating currently assigned under 38 C.F.R. § 4.71a, DC 5055, for the period prior to April 15, 2013, is appropriate.

The Board has also considered whether a separate evaluation is warranted for instability of the right knee under 38 C.F.R. § 4.71a, DC 5257.  In this regard, the Board notes that while 38 C.F.R. § 4.71a, DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  In this case, the Veteran has complained of his right knee giving way, has indicated that he uses a cane as needed, and has reported that he now wears a Neoprene brace.  See VA treatment record dated in October 2009; VA examination reports dated September 2009 and July 2011.  Significantly, however, the Veteran has consistently been found not to have right knee subluxation or instability on examination.  See VA examination reports dated September 2009 and July 2011; Dr. R.A.B.'s February 2010 treatment note.  The Board finds that the clinical findings of no right knee subluxation or instability by the Veteran's private treating clinician and the VA examiners hold greater probative weight than the Veteran's subjective perceptions, as these clinicians possess greater training and expertise than the Veteran in evaluating knee instability or subluxation.  As such, the Board finds that the Veteran is not entitled to a separate compensable rating for recurrent subluxation and/or lateral instability under 38 C.F.R. § 4.71a, DC 5257, for the period prior to April 15, 2013.

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating prior to April 15, 2013, for the surgical scarring of his right knee under 38 C.F.R. § 4.118, DCs 7801 (scars not of the head, face, or neck that are deep and nonlinear), 7802 (scars not of the head, face, or neck that are superficial and nonlinear), or 7804 (unstable and/or painful scars).  However, the Board finds that the Veteran is not entitled to a separate compensable rating for his right knee scar prior to April 15, 2013.  In making this determination, the Board finds it significant that there is simply no evidence that the Veteran has scars related to his right knee replacement surgery that are deep (i.e., are associated with underlying soft tissue damage) and nonlinear with an area or areas exceeding 6 square inches (39 sq. cm.).  See September 2009 VA examination report (describing the Veteran's right knee scarring as a 22 centimeter surgical scar on the anterior aspect of the right knee); May 2013 VA examination report (noting a superficial and non-linear scar of the right knee that was 14 x 1 centimeters in area and a small linear scar that was six centimeters long on the lateral aspect of the right knee cap).  The evidence of record also fails to show that the superficial scars related to the Veteran's service-connected residuals of a right knee replacement consist of an area or areas of 144 square inches (929 sq. cm.) or greater.  See September 2009 VA examination report (describing the Veteran's right knee scarring as a 22 centimeter surgical scar on the anterior aspect of the right knee).  Finally, prior to April 15, 2013, there is no evidence that the Veteran's right knee scarring was unstable or painful.  See September 2009 VA examination report (noting that the Veteran's scar was well healed).  As such, the Board finds that the Veteran is not entitled to a separate compensable rating for scars of the right knee for the period prior to April 15, 2013, under 38 C.F.R. § 4.118, DCs 7801, 7802, or 7804.

As discussed above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, however, the Board finds no provision upon which to assign a rating greater than 30 percent prior to April 15, 2013, for the Veteran's residuals of right knee replacement.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point prior to April 15, 2003, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

Rating Since April 15, 2013 

Based on a thorough review of all of the pertinent evidence of record, including the May 2013 VA examination report, the Board finds that the Veteran does not warrant a rating in excess of 60 percent for the period since April 15, 2013.  

As an initial matter, the Board notes that the 60 percent rating currently assigned for the Veteran's service-connected residuals of right knee replacement is the maximum schedular rating available under 38 C.F.R. § 4.71a, DC 5055, following the one year period after implantation of knee prosthesis for service-connected knee disability, during which a 100 percent rating is assigned.  In this regard, as discussed above, the Veteran's most recent right knee replacement surgery was conducted on March 26, 2001, and there is no indication from the record that the Veteran has since undergone further surgery for the implantation of knee prosthesis for his service-connected right knee disability.  As such, the Veteran is not entitled to a 100 percent rating under 38 C.F.R. § 4.71a, DC 5055, for the period since April 15, 2013.  

Moreover, the Board notes that a rating in excess of 60 percent from April 15, 2013, forward, is not warranted because such a rating would exceed the maximum 60 percent evaluation allowable under the amputation rule.  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162, 5163, 5164 (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating).  In this regard, as noted above, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. 

In this regard, the Board notes that, as discussed above, in a January 2014 rating decision, the RO granted a separate rating for a painful scar of the right knee, assigning a disability rating of 10 percent, effective April 15, 2013, under 38 C.F.R. § 4.118, DC 7804.  In this regard, the Board notes that the currently assigned 10 percent rating for a painful scar of the right knee does not violate the amputation rule as combined ratings are not calculated by adding up the various percentages and coming to a sum.  Rather, a combined rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25, and results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, using the Combined Ratings Table found in 38 C.F.R. § 4.25, the Veteran's 60 percent rating assigned for service-connected residuals of right knee replacement under 38 C.F.R. § 4.71a, DC 5055, combined with the 10 percent rating assigned for a painful scar of the right knee under 38 C.F.R. § 4.118, DC 7804, remains 60 percent.  Significantly, however, the Board finds that a higher rating under 38 C.F.R. § 4.118, DCs 7801, 7802, or 7804 is precluded as a matter of law in light of the amputation rule, as such a higher rating would result in a combined rating in excess of 60 percent for the residuals of right knee replacement.    See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Similarly, the Board has considered whether a separate evaluation is warranted for instability of the right knee under 38 C.F.R. § 4.71a, DC 5257, as the Veteran was noted to have moderately severe subluxation at the May 2013 VA examination.  In this regard, the Board again notes that while 38 C.F.R. § 4.71a, DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

Although the pertinent medical evidence of record demonstrates that the Veteran's residuals of right knee replacement have been productive of recurrent subluxation since April 15, 2013, insofar as the Veteran is now in receipt of both a 60 percent rating for service-connected residuals of right knee replacement under 38 C.F.R. § 4.71a, DC 5055, and a separate 10 percent rating for a painful scar of the right knee under 38 C.F.R. § 4.118, DC 7804, pursuant to the amputation rule, no additional separate schedular ratings can be assigned for his service-connected residuals of right knee replacement.  38 C.F.R. §§ 4.68; 4.71a, DCs 5162-5164.  Accordingly, because a combined disability rating in excess of 60 percent for residuals of right knee replacement is not assignable as a matter of law, a separate disability rating under 38 C.F.R. § 4.71a, DC 5257 cannot be assigned.  See Sabonis, supra. 

As discussed above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  See Schafrath, 1 Vet. App. at 594.  In this case, however, the Board finds no provision upon which to assign a rating greater than 60 percent from April 15, 2013, forward, for the Veteran's residuals of right knee replacement.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point since April 15, 2013, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

Other Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

Here, the record reflects symptoms such as painful motion, weakness, limited motion, limited mobility, stiffness, incoordination, and decreased speed of joint motion.  Additionally, since April 2013, the evidence also shows instability and a painful scar of the right knee.  The symptoms of painful motion, weakness, limited motion, limited mobility, stiffness, incoordination, and decreased speed of joint motion are symptoms that are, in fact, contemplated by the rating criteria, which contemplate severe painful motion, weakness, and limitation of motion of the knee joint, and under the DeLuca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain, weakness, and instability producing functional limitations.  Moreover, the rating criteria contemplate recurrent instability and subluxation, as well as painful scars.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Regardless, even if the Board concludes that the Veteran has symptoms that are not contemplated by the rating criteria, the evidence is against a finding of marked interference with employment or frequent periods of hospitalization due to his service-connected right knee disability.  With respect to employment, when the Veteran was examined in July 2011, he reported that he had retired from his job as a business owner in 2000 due to eligibility by age/duration of work.  Notwithstanding this report, the July 2011 VA examiner went on to find that the impact of the Veteran's right knee disability on his occupational activities would be decreased mobility, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  Additionally, at the time of the Veteran's May 2013 VA examination, the examiner reported that the Veteran's knee condition impacted his ability to work insofar as his knees became stiff and sore when he was sedentary, making it difficult to walk, stand, and walk up stairs.  While these findings indicate that, were the Veteran still employed, his service-connected right knee disability would have some impact on employment, as is contemplated by the 30 percent and 60 percent schedular ratings currently assigned for this disability, such findings do not support a conclusion that the Veteran's service-connected right knee disability would result in marked interference with employment.  Moreover, the evidence fails to show that the Veteran has been hospitalized for the service-connected disability during or in close proximity to the appeal period.  Thus, the evidence of record is against a finding that the service-connected disability has caused marked interference with employment or frequent periods of hospitalization to warrant a referral for consideration of an extraschedular rating.  
Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all of the symptoms associated with the service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities, including residuals of right knee replacement with scarring, bilateral hearing loss, tinnitus, mild instability of the left knee associated with residuals of right knee replacement with scarring, degenerative joint disease of the left knee with limitation of flexion and painful motion, and a painful scar of the right knee associated with residuals of right knee replacement with scarring.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, nor does the evidence show, that his residuals of right knee replacement render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Again, as noted above, the Veteran relayed to the July 2011 VA examiner that he had retired from his job in 2000 due to eligibility by age/duration of work.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Accordingly, the Board concludes that the Veteran's residuals of right knee replacement do not warrant a disability rating in excess of 30 percent prior to April 15, 2013, and do not warrant a disability rating in excess of 60 percent from April 15, 2013, forward.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Prior to April 15, 2013, a rating in excess of 30 percent for residuals of right knee replacement is denied.

Since April 15, 2013, a rating in excess of 60 percent for residuals of right knee replacement is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


